DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. US11123390. Although the claims at issue are not identical, they are not patentably distinct from each other because the two-part composition which comprises of the same components in the same amounts would be identical to the composition which is claimed in the method for treating vitiligo of the prior art.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 1 of the claim states that it is a “two-part composition…comprising” while line 2 states the “the first part consisting of…” and line 5 states “the second part consisting of…”.  If parts one and two exclude all additional ingredients, it is unclear how the two-part composition can “comprise” any other ingredients as stated in line 2.  Thus, the conflict between the use of “comprising” and “consisting of” creates confusion about the actual scope of the claim and if additional ingredients can actually be included in the composition.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Psoralea corylifolia black seed powder, Cassia tora powder, Saussurea lappa root powder, and Punica granatum L. (pomegranate) peels powder, Berberries vulgaris root powder, red clay (with trace copper), and Ptychotis  verticillata root powder. These extracts are considered the judicial exceptions because they are all the same components that are naturally found within the plants form which they come and thus the closest counterparts are the extracts itself. 
The claims recite the naturally occurring plant components. Plant powders are simply plant components that are of a particular particle size. 
The closest naturally occurring counterparts of plant powders are the same compounds found within the plants in their natural state because these components are chemically identical to the compounds found in the plant in its whole form. All of these are naturally occurring in nature and are not markedly different from their naturally occurring counterparts. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. There has been nothing done in the instant invention that would make the compounds of the plant powders preform in any markedly different way.
 This judicial exception is not integrated into a practical application because the additional components that claim the nature-based products in specific parts (amounts) does not impart any structural or functional changes to the exceptions and in this context would have to be a physical form of the specific practical application instead of a more general composition that is so limited. There is no evidence of record that combining them together within the claimed compositions and in these particular amounts results in any markedly different characteristics.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility. Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries. Admixing plant extracts for the treatment of vitiligo is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Magilavy (US 20140073659 A1), Ma US (20140056973 A1), Edelson (US 20120321579 A1), and Msika (US 20120238506 A1). 
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji (US20160235708A1), Khushboo (Psoralea corylifolia Linn.-“Kushtanashini”, Pharacogn Rev 2010 Jul 10.), Dhanik (Clinical evaluation of the efficacy of Shvitrahara kashaya and lepa in vitiligo, AYU Jan-Mar 2011), Chang  (Antioxidant activity of Saussurea lappa C.B. Clarke Roots, Preventive Nutrition and Food Science, Dec 2012, 17(4):306-309), (https://wordanova.com/health-benefits-of-pomegranate-you-didnt-know/, Wordanova, 19-Feb-2018),  Rahimi-Madiseh (Berberis vulgaris: specifications and traditional uses, IJBMS, 14-Apr-2017), NDTV (https://www.ndtv.com/health/world-vitiligo-day-2018-10-effective-home-remedies-to-treat-vitiligo-1872328, 24-June, 2018), and El Ouariachi (Chemical composition and antioxidant activity of essential oils and solvent extracts of Ptychotis verticillata from Moroco, Food and Chemical Toxicology, Vol 49, Feb 2011).
Banerji’s general disclosure is topical photochemotherapy composition for skin diseases for treating a disease such as vitiligo (see abstract).
Regrading claim 8, pertaining to the two-part composition for treating vitiligo, comprising Psoralea corylifolia black seed powder, Banerji teaches where the use of psoralen or psoralen based compounds for topical application in treating vitiligo and discloses that “ Psoralens have been used in treatment of Vitiligo for long and as of today they remain the sheet anchor in medical management of Vitiligo” (see 0011) and also discloses where “Psoralen it's derivatives are not effective unless they are used along with Ultra Violet ray exposure they are to be used along with the Photo element (UVR) and this form of therapy is termed as Photochemotherapy” (see 0012).
Banerji does not specifically disclose that the psoralen component be Psoralea corylifolia black seed powder or the other remaining extracts in the composition.
 However, Khushboo’s general disclosure is a report on the pharmaceutical properties of Psoralea corylifolia (see abstract).
Regarding claim 8, Khushboo discloses many different essential oils, flavonoids, phytochemicals and minerals that are found within the P. corylifolia seeds (see page 4, phytochemistry). Khushboo also discloses “The most amazing aspect of this plant is that every part of it is useful. Roots, stems, leaves, seeds, and whatever blooms it has, all are used to treat a variety of skin problems, such as leukoderma, skin rashes, infections, and others. It is given the name “Kushtanashini” (leprosy destroyer). P. corylifolia is avery ancient remedy for leukoderma” (see Uses, page 5). Khushboo also discloses that the powder and extracts of P. corylifolia possessed strong antioxidant properties (see page 7, paragraph 8).
Regarding claim 8, pertaining to the amounts of each plant component in the composition, Khushboo discloses the seed powder at 1-3 gm which would also be inclusive of 1-part seed powder (see Dosages, page 8). 
Pertaining to the other components being specified in different parts in the composition, the references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a topical composition.  Varying the concentration of ingredients within a topical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Dhanik’s general disclosure is a report on the analysis of treatments of vitiligo with Shvitrahara Kashaya and lepa (see abstract).
Further regarding claim 8, pertaining to the composition, Dhanik discloses Shvitrahara Kashaya comprising both Bakuchi (P. corylifolia) and Chakramarda (Cassia tora) and where each component was in equal quantity (see Trail Drugs, page 4) and also where the drug is a powerful antioxidant used for topical treatment of vitiligo (see conclusion, page 5).
Chang’s general disclosure is to a review of therapeutic potential of Saussurea lappa Roots as an antioxidant (see abstract). 
Chang discloses where Saussurea lappa roots were investigated and it was determined that the roots could be used as an antioxidant (see page 309, results).
Wordanova is a website that reports on the health benefits of Pomegranate (see title, first page).
Wordanova discloses where pomegranates are rich in antioxidants and can help fight skin inflammation, naturally brighten skin and be used to help manage vitiligo. The website also teaches specifically the pomegranate peel powder (see methods of treatment, page 1).
Rahimi-Madiseh’s general disclosure is a report on Berberis vulgaris and its uses as a medicinal plant (see abstract).
Rahimi-Madiseh teaches that “The stem bark, stem, roots and root bark of Berberis species have been widely used in Ayurvedic, Homeopathic and ethno-medicines as raw materials or ingredients” and where B. vulgaris has been used by Iranians to cure skin pigmentation and inflammation topically and to treat skin diseases (see Use of B. vulgaris in traditional medicine, page 12) and further discloses B. vulgaris’s antioxidant effect on oxidative systems (see page 13, 2nd paragraph and page 15, see list).
NDTV is a website that reported 10 effective home remedies for treating vitiligo (see first page).
NDTV teaches the use of red clay as an effective treatment for vitiligo because red clay is rich in copper and red clay (with trace copper) is known to have antioxidant properties as referenced by the applicant (see specs 0014).
El Ouariachi’s general disclosure is to the chemical composition and antioxidant activity of the extracts of Ptychotis verticillata (see abstract).
El Ouariachi teaches that Ptychotis verticillata contains plant phenolics which constitute the major groups of components that act as primary antioxidants (see abstract).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the vitiligo treatment taught by Banerji with the knowledge of Khushboo’s teaching of utilizing psoralen black seed powder with one that would contain the other specific components of the composition from Dhanik, Chang, Rahimi-Madiseh, Wordanova, NDTV and El Quariachi, as each of these components are all known in the art for treating skin diseases such as vitiligo and are also all known antioxidants. It would have been obvious to include each skin treating plant component because they are known either to treat vitiligo and/or to have specific antioxidant properties which would be needed for protecting melanocytes. 
The references do not teach that the composition is a two-part composition wherein the components can be divided into two distinct compositions, however one skilled in the art would be able to realize that the components in the composition all known for their antioxidant properties could be applied together, in combination, or simply divided in interval and still be an effective treatment for vitiligo so long as the psoralen is followed by UV exposure. 
Combining prior art elements according to known methods to yield predictable results is prima facie obvious because a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference is prima facie obvious. Also combining the elements as claimed by known methods because each element merely performs the same function is also obvious and predictable. 
There would have been a reasonable expectation of success in combining the prior art references and optimizing or adjusting the composition in order to divide the composition into two separate components and thus arriving at the instant invention because the prior art teaches each ingredient is already known in the art to have similar antioxidant skin-benefiting properties so any combination of components would have leaded to the same treatment or results, just as long as the Psolalea corylifolia is followed by UV treatment as explained necessary in the prior art. Applying any of these ingredients essentially in any two-part combination would most likely give the same results as most of the ingredients activities would remain active without there being any need for additional components or activators so long as the psoralen was followed up by UV exposure. There appears to be no evidence given to the contrary that such combination or lack of the specific combination of ingredients would not still carry over the beneficial properties of each ingredient if divided into any other combination. The ingredients of each plant contain beneficial properties specifically known for inhibiting oxidation which can be detrimental to melanocytes specifically when considering diseases such as vitiligo. Combining these together with the expectation in creating a two-part composition that would ultimately have the same functions is prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                          
/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655